Citation Nr: 0814884	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of multiple shrapnel/shell 
fragment wounds (SFWs) of the right upper extremity.

2.  Entitlement to an effective date prior to October 30, 
2003, for the grant of service connection and assignment of 
the 10 percent rating for tinnitus.  

3.  Entitlement to an effective date prior to October 30, 
2003, for the grant of service connection and assignment of 
the 10 percent rating for the painful scar associated with 
the service-connected residuals of an SFW of the left bicep 
area.

4.  Entitlement to an effective date prior to October 30, 
2003, for the assignment of a 10 percent rating for the 
service-connected residuals of multiple SFW's of the left 
upper extremity.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1966 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that in pertinent part, granted service 
connection for tinnitus with an initial rating of 10 percent; 
granted service connection for painful scars associated with 
the service-connected SFWs of the left bicep area with an 
initial 10 percent rating; and granted an increased rating to 
10 percent for the service-connected SFWs of the left upper 
extremity (all effective from October 30, 2003, the date on 
which the RO received the veteran's claim).  The April 2004 
rating decision also denied an increased (compensable) rating 
for the service-connected residuals of multiple SFWs of the 
upper right extremity.  The veteran disagreed with the 
effective date(s) of October 30, 2003, asserting that the 
increased compensation should be made retroactive back to 
June 9, 1969, the effective date of the original grants of 
service connection for the multiple SFW residuals.  The 
veteran also disagreed with the noncompensable rating 
assigned for the service-connected residuals of multiple SFWs 
of the right upper extremity.

The veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge at the RO in February 2008.  A 
January 2006 Report of Contact indicates that the veteran 
requested to cancel the hearing and requested that his case 
be forwarded to the Board for disposition of the appeal.


FINDINGS OF FACT

1.  In written correspondence received at the RO in February 
2005, and prior to the promulgation of a decision in the 
appeal, the veteran requested to withdraw from appellate 
status the issue of entitlement to an increased (compensable) 
rating for the service-connected residuals of multiple SFWs 
of the right upper extremity. 

2.  A February 27, 1970, rating decision granted service 
connection for, multiple SFWs of the back, neck, right upper 
extremity, left upper extremity, right lower extremity and 
left lower extremity with individual noncompensable ratings 
assigned for each disability, but with a single 10 percent 
rating assigned based on multiple noncompensable service-
connected disabilities, effective on June 9, 1969, the day 
following discharge from active duty; the veteran did not 
initiate an appeal of that decision and it became final.

3.  On October 30, 2003, the RO received the veteran's 
original claim of service connection for tinnitus, and his 
claims for increased ratings for the service-connected 
multiple SFWs, including a claim for painful scars.

4.  An April 2004 rating decision granted service connection 
for tinnitus with an initial 10 percent rating, granted 
service connection for painful scar of the left bicep area 
with a 10 percent rating, and increased the noncompensable 
rating to 10 percent for the service-connected SFW of the 
left upper extremity, all effective from October 30, 2003.

5.  Between February 27, 1970 and October 30, 2003, there was 
no communication from the veteran or his service 
representative that could be construed as a claim, formal or 
informal, for service connection for tinnitus, service 
connection for left bicep scar, or for increased ratings for 
his service-connected disabilities, including scars 
associated with those disabilities.  

6.  An increase in disability regarding the service-connected 
residuals of an SFW of the upper left extremity, including a 
tender and painful scar of the left bicep, was not factually 
ascertainable prior to October 30, 2003.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
increased (compensable) rating for the service-connected 
residuals of multiple shrapnel fragment wounds of the right 
upper extremity have been met.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2007).

2.  The criteria for an effective date prior to October 30, 
2003, for the grants of service connection for tinnitus and 
for painful scar as a residual of an SFW of the left bicep, 
and the 10 percent ratings assigned thereto, have not been 
met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.151(a), 3.400 
(2007).

3.  The criteria for an effective date prior to October 30, 
2003, for the assignment of an increased rating of 10 percent 
for the service-connected residuals of SFWs of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 
5111 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.4(b)(1), 
3.31, 3.151(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the initial notification did not advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, a subsequent 
letter was sent to the veteran in January 2005 that 
specifically addressed the issue of effective dates.  
Although there is no subsequent re-adjudication of the claim 
by the RO, the veteran specifically requested that his case 
be sent to the Board in a Report of Contact dated in January 
2006; in essence waiving his right to a supplemental 
statement of the case.  That notwithstanding, no new 
disability rating or effective date for award of benefits 
will be assigned as there is no legal basis to assign an 
earlier effective date in this case.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to an increased 
(compensable) rating for the service-connected residuals of 
multiple shrapnel fragment wounds of the right upper 
extremity, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to an 
increased (compensable) rating for the service-connected 
residuals of multiple shrapnel fragment wounds of the right 
upper extremity, and it is therefore dismissed.

III.  Effective Dates

The veteran seeks an effective date of June 9, 1969, for the 
10 percent ratings assigned following the grants of service 
connection for tinnitus and the scar associated with the 
service-connected residuals of a shrapnel fragment wound of 
the left bicep area.  In addition, the veteran seeks an 
effective date of June 9, 1969, for the assignment of the 
increased rating to 10 percent for the service-connected 
residuals of multiple shrapnel fragment wounds of the left 
upper extremity.  June 9, 1969, is the day following the 
veteran's discharge from service, and is the effective date 
assigned for the veteran's original grants of service 
connection for his multiple shrapnel fragment wounds.  In 
essence, the veteran contends that his current VA disability 
ratings (which resulted in an overall increase in VA 
compensation), should be made effective on the day following 
the veteran's discharge from service.  

The effective date for a grant of service connection for 
disability compensation is the "day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).

The effective date for awards based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  For 
increased ratings in particular, the effective date of an 
award will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); 
see also Servello v. Derwinski, 3 Vet. App. 196 (1992).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA. 38 C.F.R. 
§ 3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  Id.

Historically, a February 27, 1970, rating decision granted 
service connection for, inter alia, multiple SFWs of the 
back, neck, right upper extremity, left upper extremity, 
right lower extremity and left lower extremity with 
individual noncompensable ratings assigned for each 
disability, but with a single 10 percent rating assigned 
based on multiple noncompensable service-connected 
disabilities, effective on June 9, 1969, the day following 
discharge from active duty.  Notice of the February 1970 
rating decision was sent to the veteran in March 1970, and 
the veteran did not thereafter initiate a timely appeal of 
that decision.  As such, the February 1970 decision became 
final.

Between February 27, 1970, and October 30, 2003, there was no 
communication from the veteran or his service representative 
indicating that he was applying for service connection for 
tinnitus, service connection for left bicep scar, or for 
increased ratings for his service-connected SFW disabilities.  

On October 30, 2003, the RO received the veteran's original 
claim of service connection for tinnitus and his claims for 
increased ratings for the service-connected multiple SFWs, to 
include ratings for the scars associated therewith.

An April 2004 rating decision granted service connection for 
tinnitus with an initial 10 percent rating, granted service 
connection for painful scar of the left bicep area with a 10 
percent rating, and increased the noncompensable rating to 10 
percent for the service-connected SFW of the left upper 
extremity, all effective from October 30, 2003.

With regard to the effective date for the initial 10 percent 
ratings assigned following the grants of service connection 
for tinnitus and scar of the left bicep, the effective date 
of October 30, 2003, is the date on which the claims for 
service connection were received at the RO.  This is the 
earliest possible date allowed by law, given that there is no 
earlier claim for service connection, and there is no 
document that could be construed as a claim, formal or 
informal, for service connection for tinnitus prior to that 
date.  Similarly, as an increase in disability regarding the 
service-connected residuals of an SFW of the upper left 
extremity, to include the scars associated therewith, was not 
factually ascertainable prior to October 30, 2003.  The 
February 1970 rating decision became final in March 1971, and 
there is no claim for increase and no medical evidence 
showing increase in disability until the veteran's increased 
rating claims were received at the RO on October 30, 2003.  
Thus, an increase in disability is not factually 
ascertainable prior to October 30, 2003, and the claims for 
earlier effective dates must be denied.  

With regard to the increased rating claim only, under the 
provisions of 38 C.F.R. § 3.400(o)(2) the veteran would be 
entitled to an effective date of one year prior to October 
30, 2003 for the assignment of the 10 percent rating for the 
service-connected residuals of SFW's of the left upper 
extremity if he presented competent evidence or identified 
competent evidence which, with VA's assistance, he was able 
to obtain and submit in support of his claim on appeal, and 
which showed an increase in the severity of his service-
connected residuals of SFW's of the left upper extremity 
within one year prior to October 30, 2003.  As previously 
noted, the veteran has not provided or identified the 
existence of any such evidence.  

In sum, October 30, 2003, is the earliest possible effective 
date for the grant of service connection for tinnitus as 
there is no receipt of a claim prior to that date.  In turn, 
the 10 percent rating assigned for the tinnitus cannot be 
made effective before the grant of service connection.  
October 30, 2003, is also the earliest possible effective 
date for the assignment of the 10 percent rating for the 
service-connected residuals of SFW's of the left upper 
extremity, and the assignment of the separate 10 percent 
rating for the scar of the left bicep associated with the 
service-connected residuals of the SFW's of the left upper 
extremity because an increase in severity is not factually 
ascertainable prior to that date.  

The veteran maintains, however, that his multiple service-
connected SFW's and scars have been painful for years, and 
that he should be compensated based on the ratings currently 
assigned since the effective date of service connection in 
June 1969.  The credibility of the veteran is not in doubt; 
however, the veteran had the opportunity to appeal the 
February 1970 decision and he did not opt to do so.  To some 
extent, the veteran appears to be raising an argument couched 
in equity.  Although sympathetic to the appellant, the Board 
is nonetheless bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
This case has been decided based on application of the law to 
the pertinent facts, which are not in dispute.  See Owings v. 
Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].

The preponderance of the evidence is against the claims for 
an effective date prior to October 30, 2003, for the increase 
in VA compensation; there is no doubt to be resolved; and an 
earlier effective date is not assignable.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

The issue on appeal of entitlement to an increased 
(compensable) rating for the service-connected residuals of 
multiple shrapnel fragment wounds of the right upper 
extremity is dismissed.  

An effective date prior to October 30, 2003, for the grant of 
service connection for tinnitus with a 10 percent rating is 
denied.  

An effective date prior to October 30, 2003, for the grant of 
service connection for painful scar of the left bicep with a 
10 percent rating is denied.  

An effective date prior to October 30, 2003, for the 
increased rating to 10 percent for the service-connected 
residuals of SFW's of the upper left extremity is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


